Pish, P. J.
1. An accusation framed under the act of August 15, 1903 (Acts 1903, p. 90), and charging that the accused fraudulently procured from the prosecutor “the sum of forty & 57/100 dollars, or the value thereof,” was subject to special demurrer on the ground that it did not “set out what property or other thing of value defendant procured,” and was “too vague and indefinite to specifically inform defendant of the nature of the offense” charged. See Henderson v. State, 113 Ga. 1148.
2. Such accusation being fatally defective, and the trial court having erred in overruling the special demurrer thereto, the Supreme Court will not, in such a case, pass on the constitutionality of the act of the General Assembly upon which the accusation was based. See Armstrong v. Jones, 34 Ga. 309 (3).

Judgment reversed.


All the Justices concur, except Simmons, O. J. absent.

Accusation of misdemeanor. Before Judge Proffitt. Elbert, superior court. May 10, 1905.
William I). Tutt Jr., for plaintiff in error.
Thomas J. Brown, solicitor, contra.